Order filed June 13, 2016




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-16-00438-CV
                                       ____________

               IN THE INTEREST OF Z.S., A CHILD, Appellant


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-02857J

                                       ORDER

       The clerk’s record was filed June 8, 2016. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the decree of termination.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 23, 2016, containing the decree of termination.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.
PER CURIAM